SUMMARY ORDER

Petitioner Shou Gui Lin, a native and citizen of China, seeks review of a March 30, 2006 order of the BIA affirming the January 21, 2005 decision of the Immigration Judge (“U”) denying Lin’s applications for asylum, withholding of removal pursuant to 8 U.S.C. § 1231(b)(3), and withholding of removal pursuant to the Convention Against Torture. In re Lin, No. A77 957 389 (B.I.A. Mar. 30, 2006), aff’g No. A77 957 389 (Immig. Ct. N.Y. City Jan. 21, 2005). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Substantial evidence supports the IJ’s Lin did not suffer past persecution due to forced sterilization. See Shoo Yan Chen v. U.S. Dep’t of Justice, 417 F.3d 303, 305 (2d Cir.2005). Substantial evidence also supports the IJ’s conclusion that Lin’s two asserted illegal departures from China did not establish a well-founded fear of future persecution or a likelihood of torture. Lin testified that he was fined following his first attempted illegal departure. Evidence submitted to the IJ by Lin undertakes to show the penalty in China for illegal departure, but that evidence (if credited) would show a penalty no greater than detention for up to one year. Punishment for illegal departure, if severe, can amount to persecution; but “a brief confinement for illegal departure” does not rise to the level of persecution or torture. Sovich v. Esperdy, 319 F.2d 21, 29 (2d Cir.1963).
For the reasons set forth above, the petition is hereby DENIED.